Citation Nr: 0514073	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellofemoral syndrome, right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
patellofemoral syndrome, left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted claims for increased disability 
ratings for his service-connected right and left knee 
disabilities.  The veteran was afforded a VA examination in 
August 2002.  At that time, the veteran denied any locking, 
catching or swelling, and he had full range of motion.  More 
recent treatment records, however, reveal that the veteran 
was undergoing physical therapy to get more flexibility in 
his back and knees.  In September 2004 the veteran's 
subjective complaints included that his knees were locking 
and that he was having trouble bending them.  Moreover, the 
August 2002 VA examination of record did not assess the 
current severity of the veteran's service-connected right and 
left knee disabilities in terms of limitation of motion due 
to pain, excess fatigability, flare-ups (if any), and whether 
pain could significantly limit functional ability during 
flare- ups.

As a result, the August 2002 examination is insufficient as a 
basis for a decision on the veteran's increased rating claims 
because the overall disability picture is not portrayed.  
Though the examination contained some findings addressing 
specific diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 
(1996), the examiners did not pointedly address certain 
factors in 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown,  8 
Vet. App. 202 (1995) (holding that an examination must 
account for other regulatory provisions that may have an 
impact on the rating).  

Further, it appears that the veteran has had significant 
treatment of the knees since the 2002 examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the right and left 
knee disabilities.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies, commentary as to the 
presence of instability, and the extent 
of any painful motion or functional loss 
due to pain, weakness, and fatigability.

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claims for his right and left 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




